 In the Matter of THE WEAVER WALL COMPANY and UNITED GAS, COKE& CHEMICAL WORKERS OF AMERICA, C. 1. O.Case No. 8-R-2129.-Decided May 29, 1946Messrs. Paul W. Walter, Lewis Stegman,andD. S. Beach,of Cleve-land,Ohio, for the Company.Messrs.Wendell RingholzandPaul Zazrivy,ofCleveland,Ohio,for the C. I. O.Messrs. Roger A. ZuckerandCarl J. Schwarzer,of Cleveland, Ohio,for the Carpenters.Mr. Martin T. Camacho,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Gas, Coke & Chemical Workersof America, C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of employeesofTheWeaverWall Company, Cleveland, Ohio, herein called theCompany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Richard C. Swander, Trial Ex-aminer.The hearing was held at Cleveland, Ohio, on April 5, 1946. Atthe hearing, the Company, the C. I. 0., and United Brotherhood ofCarpenters and Joiners of America, A. F. L., herein called the Carpen-ters,appearing for or on behalf of the Asphalt Shingle and RoofingWorkers Local No. 823, herein called the Local, appeared and partici-pated.'All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.'The Carpenters intervened at thehearing.68 N L R. B, No. 56.429 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Weaver Wall Company is an Ohio corporation incorporated Octo-ber 15, 1924, with its principal place of business at Cleveland, Ohio.The Company is engaged in the manufacture of asphalt shingles andprepared roofing and siding.The Company annually purchases rawmaterials outside the State of Ohio valued in excess of $100,000, andat least 50 percent of its finished products, valued in excess of $200,000,is shipped to points outside the State of Ohio.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.11.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke & Chemical Workers of America, affiliated withtheCongress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.United Brotherhood of Carpenters and Joiners of America is a labororganization, affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated March 1, 1946, the C. I. O. asked the Company forrecognition as the bargaining representative of the Company's em-ployees.The Company declined to recognize the C. I. O. unless anduntil it has been certified by the Board.At the hearing the Carpenters raised the contention that it has apresent and existing contract with the Company and that it is a bar tothe present determination.The Carpenters was designated, as the result of a consent electionheld on or about February 4, 1941, as the bargaining representative oftheCompany's employees, in Cases No. 8-R-392 and 8-R-393. Itthereupon established the Local to serve these employees.A closed-shop agreement covering terms and conditions of employ-ment was then concluded by the Company and the Local on April 25,1941.2The contract contained the stipulation that it was to remain :"in full force and effect until the first day of April 1942. Thirty (30)days prior to the expiration, both parties agree that they will endeavorSThecontractreveals thenameof the Carpentersas the organizationwith which the Localwas an affiliate. THE WEAVER WALL COMPANY431tomeet and consummate a new Agreement, but if no changes are sub-mitted by either party in writing during this period then this Agreementshall continue in full force and effect 1 year from date of expiration."On June 16, 1942, a supplementary written agreement was entered intowhich concluded that "the Company and the Union agree to continuein full force and effect until December 31, 1943, the contract betweenboth parties, which was entered into April 25, 1941."Aside from the contract and supplementary written agreement, thereisno evidence to indicate that the parties concluded successfully anyfurther contracts or stipulations written or oral which would in anymanner extend or modify the terms of the aforesaid agreements.We find no merit in the contention of the Carpenters that there is acontract in effect between it and the Company. The aforesaid contractand supplementary agreement expired at least on December 31, 1944, ifnot on December 31, 1943.3 Hence, the motion of the Carpenters todismiss the petition is hereby denied.A statement of a Board agent, introduced into evidence at the hearing,indicates that the C. I. O. represents a substantial number of employeesin the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn accordance with an agreement of the parties at the hearing, wefind that all production and maintenance employees, except for outs'detruck drivers, office and clerical employees, and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESAt the conclusion of the hearing the C. I. O. moved to exclude theCarpenters from the ballot. In view of the previous designation of the9We note thatas a resultof a hearing before a panel of the National War Labor Baard inthe latter half of 1943 a report was made which included a recommendation that the contractbetween the Company and the Local should not be extended and that it should be permittedto expire on December31, 1943,unless theparties could agree to extend the term themselves.The Field Examiner reported that the C. I. 0 submitted 93 application cards bearingnames of 79 employees listed on the Company's pay roll, and that there are approximately 109employeesin the appropriate unit.The Carpentersrelies upon the alleged existing agreements between theCompany and theLocalto establish its interest. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarpenters as the collective bargaining representative of the Company'semployees and the contracts between the Carpenters' affiliate, the Local,and the Company, we find that the Carpenters has sufficient interestto entitle it to be placed on the ballot.5 Accordingly, we shall place itsname on the ballot.We shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein, sub-ject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with TheWeaver WallCompany, Cleveland, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among employees in the unitfound appropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present themselvesin person at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire to berepresented by United Gas, Coke & Chemical Workers of America,C. I. 0., or by United Brotherhood of Carpenters and Joiners of America,A. F. L., for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG tookno part in the consideration of the aboveDecision and Direction of Election.5 SeeMatter of DiamondCrystal Salt Company,37 N. L. R. B. 481.